Exhibit 10.2

Execution Version

GUARANTY AGREEMENT

Dated as of September 30, 2014

of

MIDCOAST OPERATING, L.P.,

ENBRIDGE G & P (EAST TEXAS) L.P.,

ENBRIDGE PIPELINES (EAST TEXAS) L.P.,

ENBRIDGE G & P (OKLAHOMA) L.P.,

ENBRIDGE PIPELINES (NORTH TEXAS) L.P.,

ENBRIDGE G & P (NORTH TEXAS) L.P.,

ELTM, L.P.,

ENBRIDGE PIPELINES (TEXAS GATHERING) L.P.,

ENBRIDGE MARKETING (NORTH TEXAS) L.P.,

ENBRIDGE ENERGY MARKETING, L.L.C.,

MIDCOAST OLP GP, L.L.C.,

ENBRIDGE GATHERING (NORTH TEXAS) L.P.,

ENBRIDGE LIQUIDS MARKETING (NORTH TEXAS) L.P.,

ENBRIDGE PIPELINES (LOUISIANA LIQUIDS) L.L.C.,

ENBRIDGE PIPELINES (OKLAHOMA TRANSMISSION) L.L.C.,

ENBRIDGE MARKETING (U.S.) L.P., and

ENBRIDGE PIPELINES (TEXAS LIQUIDS) L.P.



--------------------------------------------------------------------------------

Table of Contents

 

       Page   SECTION 1.     GUARANTY      1    SECTION 2.     OBLIGATIONS
ABSOLUTE      3    SECTION 3.     WAIVER      3    SECTION 4.     OBLIGATIONS
UNIMPAIRED      4    SECTION 5.     SUBROGATION AND SUBORDINATION      4   
SECTION 6.     REINSTATEMENT OF GUARANTY      6    SECTION 7.     RANK OF
GUARANTY      6    SECTION 8.     REPRESENTATIONS AND WARRANTIES OF EACH
GUARANTOR      6   

Section 8.1.     Organization; Power and Authority

     6   

Section 8.2.     Authorization, Etc.

     6   

Section 8.3.     Compliance with Laws, Other Instruments, Etc.

     6   

Section 8.4.     Governmental Authorizations, Etc.

     7   

Section 8.5.     Information Regarding the Issuer

     7   

Section 8.6.     Solvency

     7   

SECTION 9.       TERM OF GUARANTY AGREEMENT

     7   

SECTION 10.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     8   

SECTION 11.     AMENDMENT AND WAIVER

     8   

Section 11.1.     Requirements

     8   

Section 11.2.     Solicitation of Holders of Notes

     8   

Section 11.3.     Binding Effect

     9   

Section 11.4.     Notes Held by Issuer, Etc.

     9   

SECTION 12.     NOTICES

     9   

SECTION 13.     MISCELLANEOUS

     10   

Section 13.1.     Successors and Assigns; Joinder

     10   

Section 13.2.     Severability

     10   

Section 13.3.     Construction

     10   

Section 13.4.     Further Assurances

     10   

Section 13.5.     Governing Law

     10   

Section 13.6.     Jurisdiction and Process; Waiver of Jury Trial

     10   

Section 13.7.     Reproduction of Documents; Execution

     11   

 

i



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of September 30, 2014 (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 13.1 hereof, the “Guarantors”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”

PRELIMINARY STATEMENTS:

I. Midcoast Energy Partners, L.P., a Delaware limited partnership (the
“Issuer”), is entering into a Note Purchase Agreement dated as of September 30,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Note Agreement”) with the Persons listed on the signature pages
thereto (the “Purchasers”) simultaneously with the delivery of this Guaranty
Agreement. Capitalized terms used herein have the meanings specified in the Note
Agreement unless otherwise defined herein.

II. The Issuer has authorized the issuance of, and proposes to issue and sell,
pursuant to the Note Agreement, (a) its 3.56% Series A Senior Notes due
September 30, 2019 in the aggregate principal amount of $75,000,000, (b) its
4.04% Series B Senior Notes due September 30, 2021 in the aggregate principal
amount of $175,000,000 and (c) its 4.42% Series C Senior Notes due September 30,
2024 in the aggregate principal amount of $150,000,000 (collectively, the
“Initial Notes”). The Initial Notes and any other notes that may from time to
time be issued pursuant to the Note Agreement (in the case of each Initial Note
and each other such note, as amended, restated, supplemented or otherwise
modified from time to time, and including any note issued in substitution for
any Initial Note or other such note) are herein collectively called the “Notes”
and individually a “Note”.

III. It is a condition to the agreement of the Purchasers to purchase the Notes
that this Guaranty Agreement shall have been executed and delivered by each
Guarantor and shall be in full force and effect.

IV. Each Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Agreement. The board of directors or
similar governing body of each Guarantor has determined that the incurrence of
such obligations is in the best interests of such Guarantor.

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:

Section 1. Guaranty.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest



--------------------------------------------------------------------------------

accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), and any
other amounts due under, the Notes when and as the same shall become due and
payable (whether at stated maturity or by required or optional prepayment or by
acceleration or otherwise) and (b) any other sums which may become due under the
terms and provisions of the Notes, the Note Agreement or any other instrument
referred to therein, (all such obligations described in clauses (a) and
(b) above are herein called the “Guaranteed Obligations”). The guaranty in the
preceding sentence is an absolute, present and continuing guaranty of payment
and not of collectibility and is in no way conditional or contingent upon any
attempt to collect from the Issuer or any other guarantor of the Notes
(including, without limitation, any other Guarantor hereunder) or upon any other
action, occurrence or circumstance whatsoever. In the event that the Issuer
shall fail so to pay any of such Guaranteed Obligations, each Guarantor agrees
to pay the same when due to the holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of the United States
of America, pursuant to the requirements for payment specified in the Notes and
the Note Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. Each Guarantor agrees that
the Notes issued in connection with the Note Agreement may (but need not) make
reference to this Guaranty Agreement.

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Issuer of any
warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other instrument referred to therein and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with

 

2



--------------------------------------------------------------------------------

respect to a Guarantor, the lesser of (a) the amount of the Guaranteed
Obligations outstanding on such date and (b) the maximum amount that would not
render such Guarantor’s liability under this Guaranty Agreement subject to
avoidance under Section 548 of the United States Bankruptcy Code (or any
successor provision) or any comparable provision of applicable state law.

Section 2. Obligations Absolute.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Issuer or any holder or otherwise, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
instrument referred to therein (it being agreed that the obligations of each
Guarantor hereunder shall apply to the Notes, the Note Agreement or any such
other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Note Agreement or any other instrument referred
to therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Issuer or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Issuer into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Issuer to any
Person; (e) any failure on the part of the Issuer for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or
reimbursement rights any Guarantor may otherwise have. Each Guarantor covenants
that its obligations hereunder will not be discharged except (x) by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder or (y) in accordance with Section 9.7(b) of the Note
Agreement.

Section 3. Waiver.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Issuer in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Issuer or any Guarantor with respect to any
Note, notice to the Issuer or to any

 

3



--------------------------------------------------------------------------------

Guarantor of default or protest for nonpayment or dishonor and the filing of
claims with a court in the event of the bankruptcy of the Issuer, (c) any right
to require any holder to enforce, assert or exercise any right, power or remedy
including, without limitation, any right, power or remedy conferred in the Note
Agreement or the Notes, (d) any requirement for diligence on the part of any
holder and (e) any other act or omission or thing or delay in doing any other
act or thing which might in any manner or to any extent vary the risk of such
Guarantor or otherwise operate as a discharge of such Guarantor or in any manner
lessen the obligations of such Guarantor hereunder.

Section 4. Obligations Unimpaired.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement or any other instrument referred to therein, for the performance of
this Guaranty Agreement or otherwise for the Indebtedness guaranteed hereby and
to exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (f) to exercise or refrain from exercising any rights against the
Issuer, any Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Issuer, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Issuer, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

Section 5. Subrogation and Subordination.

(a) Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.

 

4



--------------------------------------------------------------------------------

(b) Each Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Issuer or any other guarantor of the Guaranteed Obligations
owing to such Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Indebtedness or other
obligations shall be enforced and performance received by such Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement. Notwithstanding the foregoing, so long as no Default or Event of
Default is in existence, this Guaranty Agreement shall not limit any Guarantor’s
right to receive, in the ordinary course of business, payment from the Issuer or
any other Guarantor of any obligations or indebtedness of the Issuer or any
other Guarantor owing to such Guarantor.

(c) If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

(d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.

(e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to any holder that is greater than the net value of the
benefits received, directly or indirectly, by such paying Guarantor as a result
of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.

 

5



--------------------------------------------------------------------------------

Section 6. Reinstatement of Guaranty.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Issuer
or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Issuer or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

Section 7. Rank of Guaranty.

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.

Section 8. Representations and Warranties of Each Guarantor.

Each Guarantor represents and warrants to each holder as follows:

Section 8.1. Organization; Power and Authority. Such Guarantor is a corporation,
limited partnership or limited liability company, duly organized or formed,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation, limited
partnership or limited liability company, as applicable, and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Such Guarantor has the corporate, limited
partnership or limited liability company power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Guaranty Agreement and each other Financing Document to which it is a party and
to perform the provisions hereof and thereof.

Section 8.2. Authorization, Etc. This Guaranty Agreement and each other
Financing Document to which such Guarantor is a party has been duly authorized
by all necessary corporate, limited partnership or limited liability company
action on the part of such Guarantor, and this Guaranty Agreement and each other
Financing Document to which it is a party constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 8.3. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by such Guarantor of this Guaranty Agreement and each
other Financing Document to which it is a party will not (a) contravene, result
in any breach of, or constitute a default under, or result in the creation of
any Lien in respect of any property of such

 

6



--------------------------------------------------------------------------------

Guarantor or any of its Subsidiaries under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, certificate of formation,
partnership agreement, limited liability company agreement, corporate charger or
by-laws, shareholders agreement or any other Material agreement or instrument to
which such Guarantor or any of its Subsidiaries is bound or by which such
Guarantor or any of its Subsidiaries or any of their respective properties may
be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to such Guarantor or any
of its Subsidiaries or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor or any of
its Subsidiaries. “Governmental Authority” means (x) the government of (i) the
United States of America or any State or other political subdivision thereof, or
(ii) any other jurisdiction in which such Guarantor or any of its Subsidiaries
conducts all or any part of its business, or which asserts jurisdiction over any
properties of such Guarantor or any of its Subsidiaries, or (y) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government.

Section 8.4. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required to be obtained or made by such Guarantor in connection
with the execution, delivery or performance by such Guarantor of this Guaranty
Agreement or any other Financing Document to which it is a party.

Section 8.5. Information Regarding the Issuer. Such Guarantor now has and will
continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Issuer. No holder shall have
any duty or responsibility to provide such Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Issuer which may come into possession of the holders. Such Guarantor has
executed and delivered this Guaranty Agreement and each other Financing Document
to which it is a party without reliance upon any representation by the holders
including, without limitation, with respect to (a) the due execution, validity,
effectiveness or enforceability of any instrument, document or agreement
evidencing or relating to any of the Guaranteed Obligations or any loan or other
financial accommodation made or granted to the Issuer, (b) the validity,
genuineness, enforceability, existence, value or sufficiency of any property
securing any of the Guaranteed Obligations or the creation, perfection or
priority of any lien or security interest in such property or (c) the existence,
number, financial condition or creditworthiness of other guarantors or sureties,
if any, with respect to any of the Guaranteed Obligations.

Section 8.6. Solvency. Upon the execution and delivery hereof, such Guarantor
will be solvent, will be able to pay its debts as they are scheduled to mature,
and will have capital sufficient to carry on its business.

Section 9. Term of Guaranty Agreement.

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and, subject
to Section 9.7(b) of the Note Agreement, shall not be discharged until such time
as all of the Guaranteed Obligations and all other obligations hereunder shall
be indefeasibly paid in full in cash and shall be subject to reinstatement
pursuant to Section 6.

 

7



--------------------------------------------------------------------------------

Section 10. Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.

Section 11. Amendment and Waiver.

Section 11.1. Requirements. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6,
7, 9 or 11 hereof, or any defined term (as it is used therein), or (b) which
results in the limitation of the liability of any Guarantor hereunder (except to
the extent provided in the fourth paragraph of Section 1 of this Guaranty
Agreement) will be effective as to any holder unless consented to by such holder
in writing.

Section 11.2. Solicitation of Holders of Notes.

(a) Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 11.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

(b) Payment. The Guarantors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.

 

8



--------------------------------------------------------------------------------

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 11 by a holder of a Note that has transferred or has agreed to transfer
its Note to the Issuer, any Subsidiary or any Affiliate of the Issuer (including
any Guarantor) (either pursuant to a waiver under Section 17.1(c) of the Note
Agreement or subsequent to Section 8.5 of the Note Agreement having been amended
pursuant to Section 17.1(c) of the Note Agreement) in connection with such
consent shall be void and of no force or effect except solely as to such holder,
and any amendments effected or waivers granted or to be effected or granted that
would not have been or would not be so effected or granted but for such consent
(and the consents of all other holders of Notes that were acquired under the
same or similar conditions) shall be void and of no force or effect except
solely as to such holder.

Section 11.3. Binding Effect. Any amendment or waiver consented to as provided
in this Section 11 applies equally to all holders and is binding upon them and
upon each future holder and upon each Guarantor without regard to whether any
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between a Guarantor and the holder nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder. As used herein, the term “this Guaranty Agreement” and references
thereto shall mean this Guaranty Agreement as it may be amended, modified,
supplemented or restated from time to time.

Section 11.4. Notes Held by Issuer, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Issuer or any of their respective Affiliates shall be deemed not to be
outstanding.

Section 12. Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(a) if to any Guarantor, to c/o the Issuer at the address for communications to
the Issuer provided for in Section 18 of the Note Agreement, or such other
address as such Guarantor shall have specified to the holders in writing, or

(b) if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.

 

9



--------------------------------------------------------------------------------

Section 13. Miscellaneous.

Section 13.1. Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.

Section 13.2. Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

Section 13.3. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

Section 13.4. Further Assurances. Each Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.

Section 13.5. Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

Section 13.6. Jurisdiction and Process; Waiver of Jury Trial.

(a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

10



--------------------------------------------------------------------------------

(b) Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 13.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such holder shall then have been notified pursuant to Section 12. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 13.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(d) THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

Section 13.7. Reproduction of Documents; Execution.

This Guaranty Agreement may be reproduced by any holder by any photographic,
photostatic, electronic, digital, or other similar process and such holder may
destroy any original document so reproduced. Each Guarantor agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 13.7 shall not prohibit any Guarantor or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction. A facsimile or electronic transmission of the signature page of a
Guarantor shall be as effective as delivery of a manually executed counterpart
hereof and shall be admissible into evidence for all purposes.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

MIDCOAST OPERATING, L.P.

 

By:

 

 

/s/ Terrance L. McGill                          

Name:   Terrance L. McGill Title:   President ENBRIDGE G & P (EAST TEXAS), L.P.
ENBRIDGE PIPELINES (EAST TEXAS), L.P. ENBRIDGE G & P (OKLAHOMA), L.P. ENBRIDGE
PIPELINES (NORTH TEXAS), L.P. ENBRIDGE G & P (NORTH TEXAS), L.P. ELTM, L.P.
ENBRIDGE PIPELINES (TEXAS GATHERING), L.P. ENBRIDGE MARKETING (NORTH TEXAS),
L.P. ENBRIDGE GATHERING (NORTH TEXAS) L.P. ENBRIDGE LIQUIDS MARKETING (NORTH
TEXAS) L.P. ENBRIDGE PIPELINES (TEXAS LIQUIDS) L.P. By: Enbridge Holdings (Texas
Systems) L.L.C., the General Partner, and as the General Partner, of each of the
foregoing listed entities   By:  

/s/ Terrance L. McGill

  Name:   Terrance L. McGill   Title:   Senior Vice President



--------------------------------------------------------------------------------

ENBRIDGE ENERGY MARKETING, L.L.C. By:  

/s/ Terrance L. McGill

Name:   Terrance L. McGill Title:   Senior Vice President

MIDCOAST OLP GP, L.L.C. By:  

/s/ Terrance L. McGill

Name:   Terrance L. McGill Title:   President

ENBRIDGE PIPELINES (LOUISIANA LIQUIDS) L.L.C. By:  

/s/ Terrance L. McGill

Name:   Terrance L. McGill Title:   Senior Vice President

ENBRIDGE PIPELINES (OKLAHOMA TRANSMISSION) L.L.C. By:  

/s/ Terrance L. McGill

Name:   Terrance L. McGill Title:   Senior Vice President

ENBRIDGE MARKETING (U.S.) L.P. By:   Enbridge Marketing (U.S.) L.L.C.,its
General Partner   By:  

/s/ Terrance L. McGill

  Name:   Terrance L. McGill   Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR SUPPLEMENT

THIS GUARANTOR SUPPLEMENT (this “Guarantor Supplement”), dated as of
[            , 20    ] is made by [                    ], a
[                    ] (the “Additional Guarantor”), in favor of the holders
from time to time of the Notes issued pursuant to the Note Agreement described
below.

PRELIMINARY STATEMENTS:

I. Pursuant to the Note Purchase Agreement dated as of September 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Note Agreement”), by and among Midcoast Energy Partners, L.P., a Delaware
limited partnership (the “Issuer”), and the Persons listed on the signature
pages thereto (the “Purchasers”), the Issuer has issued and sold (a) $75,000,000
aggregate principal amount of its 3.56% Series A Senior Notes due September 30,
2019, (b) $175,000,000 aggregate principal amount of its 4.04% Series B Senior
Notes due September 30, 2021 and (c) $150,000,000 aggregate principal amount of
its 4.42% Series C Senior Notes due September 30, 2024 (collectively, the
“Initial Notes”). The Initial Notes and any other notes that may from time to
time be issued pursuant to the Note Agreement (in the case of each Initial Note
and each other such note, as amended, restated, supplemented or otherwise
modified from time to time, and including any note issued in substitution for
any Initial Note or other such note) are herein collectively called the “Notes”
and individually a “Note”.

II. The Issuer is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of September 30, 2014 executed by certain Subsidiaries of the Issuer (together
with each entity that from time to time becomes a party thereto by executing a
Guarantor Supplement pursuant to Section 13.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).

III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Issuer’s compliance with the terms and conditions
of the Note Agreement and the Notes issued thereunder.

IV. Capitalized terms used and not otherwise defined herein have the definitions
set forth in the Note Agreement.

 

A-1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the funds advanced to the Issuer by the
Purchasers under the Note Agreement and to enable the Issuer to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) makes the representations and warranties set forth in
Section 8 of the Guaranty Agreement and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 13.6 of the
Guaranty Agreement.

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 12 of the Guaranty Agreement is set
forth below.

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

[NAME OF GUARANTOR]

By:  

 

Name:   Title:  

Notice Address for such Guarantor

                                                                  
                   

                                                                  
                   

                                                                  
                   

 

A-2